Title: To James Madison from Richard Harrison, 1 June 1796
From: Harrison, Richard
To: Madison, James


Dr Sir
Auditors Office 1. June 1796
I herewith return to you Mr. Russells papers with my objection, being in substance what I had the honor to state on a former occasion. His claim, though apparently founded in justice, cannot be admitted at the Treasury without violating a principle which has been rigidly and, I believe, necessarily, adhered to; and without besides, interfering with Congress, to whose decision a number of cases of the same kind have been submitted. Most respectfully I am Dr. Sir Y Obed St
R. Harrison
